DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/202219 have been fully considered but they are not persuasive. According to paragraph [0031] delay profile may be determined for correcting the effect of aberration, and the according to [0033] “The delay and amplitude calibration values are determined from the stored signals for each transmit and receive channel. The delay and amplitude calibration values compensate for the defocusing effects of the transducer's 12 element-to-element delay and amplitude variations and the system's (e.g. the transmitter and receiver analog signal paths) channel-to-channel delay and amplitude variations. The peak amplitude and delay of the envelope of data for each element or channel is used to determine the roundtrip (transmit and receive) amplitude and delay calibration values for the total signal path. Alternatively, the amplitude of a particular spectral component is used to determine the amplitude and delay information.” Further according to [0034] “The calibration delay and amplitude values are applied for subsequent use of the apparatus 10. The delay and amplitude calibration values are applied at the delay and apodization stages of the transmitter 16 and receive beamformer 20. The calibration values are separated into time and amplitude for each element. Alternatively, only time is calibrated, only amplitude is calibrated, or the time and amplitude is combined and applied collectively depending on the complexity of the implementation.”
Then Applicant argues that Ustuner does not teach transmission time. This is incorrect as although Ustuner does not explicitly teach transmission time Ustuner explicitly teaches a time period associated with two way time of flight and therefore one of ordinary skills in the art would understand that the only way to obtain that time of flight is to subtract from reception time a transmission time. And as single transducer transmits then the transmission time should be shared with all transducers in order to calculate each individual time of flight.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7 and claims bellow is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ustuner US 20040039285 A1.
Regarding claim 1 Ustuner teaches
1, 7 An ultrasound diagnostic device comprising:
an ultrasound probe(12) including transducer elements(fig. 1); and
an ultrasound diagnostic circuit(16, 18, 20) that functions as:
a transmitter(16) performing an ultrasound transmission event of causing a transmission transducer element array composed of all or some of the transducer elements to transmit ultrasound;[0022]
a receiver(20) generating reception signal sequences[0024], one for each of the transducer elements of a reception transducer element array composed of all or some of the transducer elements[0024](fig. 4), each of the reception signal sequences generated according to a signal based on reflected ultrasound (signal reflected from 25)that a corresponding one of the transducer elements receives in response to the transmission of the ultrasound;(fig. 4)
a delay amount generator generating delay amounts[0031], one for each of the
transducer elements of the reception transducer element array;[0029](two way time of flight) and
a delay processor performing delay processing on the reception signal sequences, based on the delay amounts[0029][0031], wherein the delay amount generator includes[0029](delay time of [0031] is based on two way time of flight [0029]):
a transmission time generator generating[0029](implicit two way time of flight comprises of the time from the transmitter to target 24), for a measurement point within an area of reach of the ultrasound of the ultrasound transmission event, a transmission time that is a time period from transmission of the ultrasound until arrival of the ultrasound at the measurement point;[0029] and
a reception time generator generating reception times[0029](implicit two way time of flight comprises of the time from the transmitter to target 24 + time from target 24 to receiver), one for each of the transducer elements in the reception transducer element array, the reception times each being a time period from reflection of the ultrasound at the measurement point until arrival of the ultrasound at the transducer element, wherein the delay amount generator generates the delay amounts for the ultrasound transmission event based on the transmission time and the reception times,[0029 +(fig. 4)] and
the transmission time is a datum shared by all the transducer elements in the reception transducer element array.(fig. 5 single transducer transmits and hence transmission time is shared for different two way time of flights.)

2, 8 The ultrasound diagnostic device of claim 1, wherein the delay processor identifies, for each transducer element of the reception transducer element array, a reception signal value corresponding to a delay amount from the reception signal sequences, and generates an acoustic line signal for the measurement point based on the reception signal values identified.[0029](fig. 6, 7, 8)

3, 9 The ultrasound diagnostic device of claim 1, wherein the transmission time generator generates the transmission time based on a transmission reference point, a focal point, and the measurement point.[0031]

4, 10 The ultrasound diagnostic device of claim 1, wherein the reception time generator generates the reception times based on distances between the measurement point and the transducer elements of the reception transducer element array.(implicit fig. 4)

5, 11 The ultrasound diagnostic device of claim 1, wherein the delay amount generator generates the delay amounts for each of the transducer elements of the reception transducer element array by adding the transmission time to the reception times for each of the transducer elements of the reception transducer element array.(fig. 4 two way time of flight [0029])

6, 12 The ultrasound diagnostic device of claim 1, wherein the receiver generates the reception signal sequences according to signals based on reflected ultrasound(reflected signal does not have to be reflected from the subject) that the transducer elements receive from inside a subject in response to the transmission of the ultrasound, and the measurement point is set inside the subject.(fig. 4 + fig. 6)

9. The ultrasound image generating method of claim 7, wherein the transmission time generating generates the transmission time based on a transmission reference point, a focal point, and the measurement point.

13, 15 The ultrasound diagnostic device of claim 1, wherein the transmission time generator generates the transmission time for the ultrasound transmission event only once.(fig. 4) and the delay amount generator combines the once generated transmission time with each of the reception times of the transducer elements in the reception transducer element array to generate the delay amounts.[0034]

14, 16 The ultrasound diagnostic device of claim 13, wherein the transmission event is performed a plurality of times[0043](multiple scan lines), the transmission time generator generates the transmission time to the measurement point only once for each transmission event(fig. 4), and
the delay processor generates an acoustic line signal for the measurement
point, based on the reception signal sequences for each of the transducer elements of the reception transducer element array of each transmission event.[0030]

Regarding claim 17 Ustuner also teaches
17. (New) The ultrasound diagnostic device of claim 1, wherein the transmission time generator generates the transmission time based on a distance from a transmission reference point in the transmission aperture to the transmission focal point and a distance from the transmission focal point to the measurement point.[0022](transmit beamformer see as evidence by US 20070161904 A1  fig. 3 beamforming into focusing area includes time delays according to delta )

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845. The examiner can normally be reached Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645